DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 02/18/2022.

Response to Arguments
I. Status of the Claims
2.	Claims 1-13, 15-22 and 24 are still pending. 
3. 	Claims 14 and 23 were cancelled.
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 08/25/2020 have been accepted.

II. Double Patenting
6. 	Applicant's arguments with respect to the double patenting rejection(s) have been fully considered and found persuasive. Therefore, the rejection(s) have been withdrawn.

IV. Rejections Under 35 U.S.C. 103
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
8. 	Claims 1-13, 15-22 and 24 are allowed. See previous office action with notification date 09/01/2021 and the arguments by the Applicant(s) filed on 02/18/2022 for specific reasons for allowability. 


a)	Weinberg (Pub. No.: US 2006/0283246) teaches “A tuning fork gyroscope design where at least one proof mass is supported above a substrate. At least one drive electrode is also supported above the substrate adjacent the proof mass. Typically, the proof mass and the drive electrode include interleaved electrode fingers. A sense plate or shield electrode on the substrate beneath the proof mass extends completely under the extent of the electrode fingers of proof mass” (Abstract).
b)	Yazdi (Pub. No.: US 2007/0029629) teaches “A micromachined sensor and a process for fabrication and vertical integration of a sensor and circuitry at wafer-level. The process entails processing a first wafer to incompletely define a sensing structure in a first surface thereof, processing a second wafer to define circuitry on a surface thereof, bonding the first and second wafers together, and then etching the first wafer to complete the sensing structure, including the release of a member relative to the second wafer. The first wafer is preferably a silicon-on-insulator (SOI) wafer, and the sensing structure preferably includes a member containing conductive and insulator layers of the SOI wafer. Sets of capacitively coupled elements are preferably formed from a first of the conductive layers to define a symmetric capacitive full-bridge structure” (Abstract).
c)	Zhe (Pub. No.: US 2010/0108478) teaches “A Micro Electro Mechanical Systems (MEMS) G-switch includes one or more actuators formed between fixed driving stages and moveable driving stages. A proof mass is attached to the moveable driving stages and flexibly attached to a substrate through one or more spring members. A voltage control circuit applies working voltages to the driving stages. With a first working voltage applied between the moveable and the fixed driving stages, moving of the driving stages' sensing direction towards gravity at a first critical angle will cause moveable driving stages to collapse and touch the fixed driving stage on the substrate and thus turn on the MEMS G-switch” (Abstract).

10.	The prior art of record, alone or in combination, does not disclose or suggest the allowable subject matter of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. .

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867